      Case 2:19-cv-02441-TLN-DB Document 34 Filed 09/15/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ESTATE OF HAILE NEIL, TARA                        No. 2:19-cv-02441-TLN-DB
      KUCK, and MICHAEL NEIL,
12
                         Plaintiffs,
13                                                      ORDER
             v.
14
      COUNTY OF COLUSA, COLUSA
15    COUNTY SHERIFF’S DEPARTMENT,
      CALIFORNIA FORENSIC MEDICAL
16    GROUP, INC., JOE GAROFALO, and
      DOES 1–50,
17
                         Defendants.
18

19

20          This matter is before the Court on Defendants County of Colusa, Colusa County Sheriff’s

21   Department, and Joe Garofalo’s (collectively, “Defendants”) Request to Seal. (See ECF No. 30.)

22   Plaintiffs Estate of Haile Neil, Tara Tuck, and Michael Neil (collectively, “Plaintiffs”) filed an

23   opposition under seal. (See ECF No. 33.) For the reasons set forth below, the Court DENIES

24   Defendants’ request.

25   ///

26   ///

27   ///

28   ///
                                                        1
         Case 2:19-cv-02441-TLN-DB Document 34 Filed 09/15/20 Page 2 of 5

 1            I.     FACTUAL AND PROCEDURAL BACKGROUND

 2            On February 16, 2019, a California Highway Patrol officer pulled over and detained Haile

 3   Neil (hereinafter, “Ms. Neil”) due to speeding and driving with her emergency lights on. (ECF

 4   No. 1 at 4.) When the officer attempted to restrain Ms. Neil, she produced a knife and stabbed the

 5   officer in the shoulder. (Id.) That same day, the Colusa County Sheriff’s Department booked

 6   Ms. Neal into the Colusa County Jail on numerous charges. (Id.) Ms. Neil attempted suicide by

 7   hanging in her jail cell on April 15, 2019. (Id.) Despite efforts to revive her, Ms. Neil did not

 8   recover, and her family took her off life support on April 16, 2019. (Id. at 5.)

 9            On December 5, 2019, Plaintiffs filed the instant action alleging various federal and state

10   law claims based on Ms. Neil’s death. (Id.) On January 30, 2020, Plaintiffs served requests for

11   production seeking “[a]ll DOCUMENTS relating to any investigation concerning Haile Neil’s

12   death at the Colusa County Jail.” (ECF No. 28 at 2.) On April 13, 2020, Defendants objected to

13   this request on several grounds and filed a motion for a protective order. (ECF No. 21.) This

14   Court denied Defendants’ motion for a protective order. (ECF No. 24.) On July 29, 2020, the

15   parties stipulated to a protective order covering the in-custody death investigation reports (ECF

16   No. 27), and Defendants produced the investigation reports thereafter. Based on newly

17   discovered information in the reports, Plaintiffs moved the Court for leave to file a First Amended

18   Complaint, with the investigative reports attached as Exhibits L, M, and N.1 (ECF No. 28-2.)

19   Defendants then filed the instant request to seal the investigative reports pursuant to E.D. Cal.

20   L.R. 141(b). Plaintiffs oppose Defendants’ request.
21   ///

22   1
             The three investigative reports at issue are: (1) the Colusa County District Attorney’s
23   Office report in Case No. DA2019-0415 (COUNTY 01514-32); (2) the Colusa County Sheriff’s
     Department administrative report (COUNTY 01452-070); and (3) the Colusa County Sheriff’s
24   Department citizen complaint in Case No. 2019-004 (COUNTY 01376-88). The District
     Attorney’s investigation focuses on Ms. Neil’s manner of death (e.g., homicide or suicide) and
25
     identifies several third parties by name. The Colusa County Sheriff’s Department’s internal
26   investigation consists of interviews with correctional officers on duty at the time of Ms. Neil’s
     suicide attempt. The Colusa County Sheriff’s Department’s investigation of Plaintiffs’ citizen
27   complaint identifies and contains statements from fifteen current or former employees at the
     Colusa County Sheriff’s Department, all regarding Ms. Neil’s suicide attempt.
28
                                                        2
      Case 2:19-cv-02441-TLN-DB Document 34 Filed 09/15/20 Page 3 of 5

 1          II.    STANDARD OF LAW

 2          “[T]he courts of this country recognize a general right to inspect and copy public records

 3   and documents, including judicial records and documents.” Nixon v. Warner Commc’ns, Inc.,

 4   435 U.S. 589, 597 (1978). The Ninth Circuit describes this “access to [judicial] records [as] an

 5   indispensable predicate to free expression about the workings of government.” Courthouse News

 6   Svc. V. Planet, 750 F.3d 776, 785 (9th Cir. 2014). “[J]udicial records are public documents

 7   almost by definition, and the public is entitled to access by default.” Kamakana v. City & Cnty.

 8   of Honolulu, 447 F.3d 1172, 1180–81 (9th Cir. 2006). This “federal common law right”

 9   generally extends to all records filed with the court and “creates a strong presumption in favor of

10   [public] access.” Macias v. Cleaver, No. 1:13-cv-01819-BAM, 2016 WL 3549257 (E.D. Cal.

11   June 30, 2016) (quoting Phillips ex. Rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

12   1212 (9th Cir. 2002). The party who requests a document sealed “bears the burden with respect

13   to sealing.” Kamakana, 447 F.3d at 1182. “A failure to meet that burden means that the default

14   posture of public access prevails.” Id.

15          In deciding a request to seal, the court looks to the underlying motion and determines

16   whether it is “more than tangentially related to the merits of a case.” Ctr. for Auto Safety v.

17   Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). “If the motion is more than

18   tangentially related to the merits of the case, a party seeking to seal the record must satisfy the

19   ‘stringent’ compelling reasons standard.” United States ex rel. Schmuckley v. Rite Aid

20   Corporation, No. 2:12-cv-01699-KJM-EFB, 2020 WL 4898160, at *1 (E.D. Cal. Aug. 20, 2020).
21   “When a motion is unrelated or only tangentially related to the merits of the case, the less

22   stringent ‘good cause’ standard applies.” Id. “To establish good cause, a party must show ‘for

23   each particular document it seeks to protect . . . that specific prejudice or harm will result’ absent

24   sealing.” Id. (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1130 (9th Cir.

25   2003)). “‘Broad allegations of harm, unsubstantiated by specific examples or articulated

26   reasoning’ will not satisfy the good cause standard.” Id. (quoting Beckman Indus., Inc. v. Int’l
27   Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).

28   ///
                                                         3
      Case 2:19-cv-02441-TLN-DB Document 34 Filed 09/15/20 Page 4 of 5

 1           III.    ANALYSIS

 2           As a preliminary matter, the parties disagree as to which standard the Court should apply.

 3   Arguably the more stringent compelling reasons standard applies because the underlying motion

 4   — which seeks leave to amend the Complaint to identify “Doe 1” as the officer responsible for

 5   conducting safety checks at the time Ms. Neil attempted suicide — is “more than tangentially

 6   related to the underlying cause of action.” Ctr. for Auto Safety, 809 F.3d at 1097. However, as

 7   will be discussed in more detail below, even if this Court applies the less stringent good cause

 8   standard, Defendants still fail to justify sealing the investigative reports.

 9           “[A] party asserting good cause bears the burden, for each particular document it seeks to

10   protect, of showing that specific prejudice or harm will result” if a request to seal is not granted.

11   Foltz, 331 F.3d at 1130 (emphasis added). Here, Defendants do not address specific contents of

12   any particular document. Instead, Defendants broadly argue the three investigative reports should

13   be sealed in their entirety because: (1) the public interest in access to the reports is extremely

14   limited; (2) public access to the reports threatens the privacy interests of third parties; and (3)

15   public access to the reports would negatively impact employee morale and undermine recruitment

16   efforts at the Colusa County Sheriff’s Department.

17           Defendants rightly point out that privacy rights associated with the disclosure of police

18   files is not inconsequential. Soto v. City of Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995); Kelly

19   v. City of San Jose, 114 F.R.D. 653, 660 (N.D. Cal. 1987). “However, these privacy interests

20   must be balanced against the great weight afforded to federal law in civil rights cases against
21   police departments.” Soto, 162 F.R.D. at 616. Here, Defendants argue that disclosing the names

22   of third parties involved in the investigation threatens those parties with annoyance,

23   embarrassment, and oppression, especially in the age of social media and public shaming. But

24   Defendants’ bald assertions fail to persuade the Court that public access to the names of County

25   employees, medical personnel, or inmates poses a significant threat to third-party privacy rights.

26   Indeed, the California Supreme Court has held that public employees’ basic identifying
27   information is generally not protected from disclosure. Comm’n on Peace Officer Standards &

28   Training v. Superior Court, 42 Cal. 4th 278, 302 (2007); see also Lissner v. U.S. Customs Serv.,
                                                         4
         Case 2:19-cv-02441-TLN-DB Document 34 Filed 09/15/20 Page 5 of 5

 1   241 F.3d 1220, 1223 (9th Cir. 2001) (noting that the privacy interests of public officials are

 2   somewhat reduced).

 3            Defendants also argue that if the investigative reports are disclosed to the public, good

 4   candidates will not sign up for law enforcement and workplace morale will suffer. It bears

 5   mentioning that the reports appear to exonerate all three correctional officers, which would

 6   arguably mitigate any negative impact to the Sheriff’s Department’s morale and recruitment

 7   efforts. Moreover, although Defendants argue public disclosure will hinder officers’ willingness

 8   to participate openly and effectively in investigations, the threat of scrutiny likely motivates

 9   police officers to conduct investigations that are “thorough, more accurate and better reasoned.”

10   See Kelly, 114 F.R.D. at 665.

11            As it is, the Court finds that Defendants’ conclusory assertions about third-party privacy

12   rights, recruitment, and workplace morale do not satisfy even the less stringent good cause

13   standard. See Schmuckley, 2020 WL 4898160, at *1 (“‘Broad allegations of harm,

14   unsubstantiated by specific examples or articulated reasoning’ do not satisfy the good cause

15   standard.”). Further, the alleged harm does not outweigh the public interest in access to the

16   investigative reports. As such, the Court DENIES Defendants’ request to seal.2

17            IV.    CONCLUSION

18            For the foregoing reasons, Defendants’ Request to Seal Documents is hereby DENIED.

19   (See ECF No. 30.) The protective order entered on July 30, 2020 (ECF No. 27), is hereby

20   modified to permit the public disclosure of the investigative reports. Plaintiffs are ordered to file
21   Exhibits L, M, and N to their motion to amend and the parties are ordered to file their request to

22   seal and opposition thereto not later than seven (7) days from the electronic filing of this Order.

23            IT IS SO ORDERED.

24   DATED: September 14, 2020

25
                                                                 Troy L. Nunley
26                                                               United States District Judge
     2
27          Defendants do not argue in the alternative that the investigative reports should be filed
     with redactions, nor do they identify specific contents of the reports that would warrant redaction.
28   Therefore, Court declines to address whether the documents should be filed with redactions.
                                                        5
